 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
                                                            Case No.: 2:17-cv-02160-JAD-GWF
 4 Martin Michael Vanderstrait,
 5                     Plaintiff
                                                                Order Adopting Report and
 6 v.                                                               Recommendation
 7 State of Nevada, et al.,                                              [ECF No. 5]
 8                     Defendants
 9
              Magistrate Judge Foley recommends that I dismiss this action without prejudice because
10
                                                                1
11 plaintiff has failed to comply with the orders of this court. The deadline to object to that report
12 and recommendation has expired, and Vanderstrait has filed nothing. “[N]o review is required of
13 a magistrate judge’s report and recommendation unless objections are filed.”2 Accordingly,
14
              IT IS HEREBY ORDERED THAT the Report and Recommendation [ECF No. 5] is
15
     ADOPTED in full; this case is DISMISSED; and the Clerk of Court is directed to ENTER
16
17 JUDGMENT accordingly and CLOSE THIS CASE.
18            Dated: February 8, 2019
19                                                                            ________
                                                                                     _ ____
                                                                                          _ _____
                                                             _________________________________ _
20                                                                            ge JJe
                                                             U.S. District Judge   enn
                                                                                    n ifer A.
                                                                                  Jennifer A. Dorsey
                                                                                               Do

21
22
23
24
25
26   1
         ECF No. 5.
27   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
28 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
                                                  1
